

115 S775 IS: Religious Worker Visa Improvement Act
U.S. Senate
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 775IN THE SENATE OF THE UNITED STATESMarch 30, 2017Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo streamline the R–1 religious worker visa petition process.
	
 1.Short titleThis Act may be cited as the Religious Worker Visa Improvement Act. 2.R–1 religious worker visa petitionsSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:
			
				(s)Visas of nonimmigrants described in section 101(a)(15)(R)
 (1)In generalExcept as provided in paragraph (2), a consular officer may not issue a visa and the Secretary of Homeland Security may not grant status to any alien under section 101(a)(15)(R) until the Secretary has approved a petition filed on behalf of such alien.
 (2)Blanket petition authorizedNotwithstanding paragraph (1), a petitioner who has satisfied the requirements under paragraph (3) may file a blanket petition, in lieu of individual petitions, on behalf of aliens who meet the eligibility requirements under paragraph (4).
 (3)Petitioner requirementsA petitioner satisfies the requirements under this paragraph if— (A)the petitioner has an established program for temporary, uncompensated missionary work in the United States that is part of a broader international missionary work program;
 (B)participation in the missionary work described in subparagraph (A) is an established element of religious development in the petitioner’s religious denomination;
 (C)the petitioner provides formal training to its missionaries that is incidental to their missionary service;
 (D)the petitioner has established a financial support system that reasonably ensures that its missionaries will not become public charges during their missionary service; and
 (E)at least 1,000 individual petitions for nonimmigrant religious workers previously filed by the petitioner under section 101(a)(15)(R) have been approved by the Secretary of Homeland Security.
 (4)Eligibility for inclusion in blanket petitionAn alien meets the requirements under this paragraph if the alien— (A)is described in section 101(a)(15)(R);
 (B)has been accepted into a missionary program described in paragraph (3)(A); and (C)will perform missionary work at a location listed in the blanket-petition approval notice.
						(5)Limitation
 (A)In generalThe Secretary of Homeland Security may only include, in its approval of a blanket petition, locations of missionary service for which the Secretary has previously conducted a site inspection in connection with an individual petition for a religious worker.
 (B)Defined termIn this paragraph, the term location of missionary service means a specific worksite or a geographic area with specific boundaries. If the location of missionary service is a geographical area with specific boundaries, the location shall include a head office or facility that can be reasonably subject to a site inspection.
						(6)List of authorized locations of missionary service
 (A)NoticeWhen the Secretary of Homeland Security approves a blanket petition filed under paragraph (2), the Secretary shall issue a notice to the petitioner containing a list of the locations of missionary service authorized under the blanket petition. Such approval shall remain valid unless revoked by the Secretary of Homeland Security for good cause shown.
 (B)AmendmentA petitioner under this subsection may file a petition at any time seeking to amend the list of locations of missionary service that were previously authorized..